4/20/2021             Case
                   Georgia Man1:20-cr-00040-BAH             Document
                               Sentenced to Nearly Four Years in Prison in Plot220-57       Filed
                                                                                to Supply Iran      05/28/21
                                                                                               with U.S.              Page
                                                                                                         Military Aircraft    1 of 2| OPA | Department …
                                                                                                                           Components


            An oÓicial website of the United States government
            Here’s how you know



        JJUSTICE
          USTICE NEWS

                                                                 Department of Justice

                                                                  Office of Public Affairs


      FOR IMMEDIATE RELEASE                                                                                           Wednesday, October 26, 2011


      Georgia Man Sentenced to Nearly Four Years in Prison in Plot to Supply Iran with U.S.
                                Military Aircraft Components

      MACON, GA. – A Georgia man was sentenced today to 46 months in prison, a $10,000 fine and was ordered to forfeit
      $160,362 in connection with his efforts to illegally export military components for fighter jets and attack helicopters from
      the United States to Iran.



      Michael Edward Todd, a U.S. national who is president of The Parts Guys LLC, a company in Port Orange, Fla., that
      maintains a warehouse at the Middle Georgia Municipal Airport in Macon, was sentenced this morning in federal court
      in the Middle District of Georgia.



      The sentence was announced by Lisa Monaco, Assistant Attorney General for National Security; Michael J. Moore, U.S.
      Attorney for the Middle District of Georgia; Brock Nicholson, Special Agent-in-Charge of the U.S. Immigration and
      Customs Enforcement (ICE) Homeland Security Investigations office in Atlanta; Brian D. Lamkin, Special Agent-in-
      Charge of the FBI’s Atlanta Field Division; and Robert Luzzi, Special Agent-in-Charge of the Commerce Department
      Office of Export Enforcement (OEE) in Miami.



      “This case demonstrates the importance of keeping America’s sensitive military technology from falling into the wrong
      hands. Today, Michael Todd is being held accountable for his role in a broad conspiracy to supply Iran with advanced
      military aircraft technology that is restricted for export from the United States,” said Michael J. Moore, U.S. Attorney for
      the Middle District of Georgia.



      Todd was arrested in December 2010 in Atlanta. He, along with his company, The Parts Guys, pleaded guilty to
      conspiracy to violate the Arms Export Control Act on May 9, 2011. According to court documents, Todd conspired with
      several others to export components for attack helicopters and fighter jets from the United States to Iran without
      obtaining the required U.S. export licenses. These components included military parts for the Bell AH-1 attack
      helicopter, the UH-1 Huey attack helicopter, as well as the F-5 and F-4 fighter jets.



      Todd is the second individual defendant to plead guilty and be sentenced in this investigation. Co-defendant Hamid
      “Hank” Seifi, an Iranian-born U.S. national, and his St. Charles, Ill., company, Galaxy Aviation Services, pleaded guilty
      on Feb. 24, 2011, to conspiracy to violate the Arms Export Control Act and violating the International Emergency
      Economic Powers Act in connection with illegal exports of military aircraft components to Iran. On June 22, 2011, Seifi

https://www.justice.gov/opa/pr/georgia-man-sentenced-nearly-four-years-prison-plot-supply-iran-us-military-aircraft
                                                                                                                         EXHIBIT 57                  1/2
4/20/2021             Case
                   Georgia Man1:20-cr-00040-BAH             Document
                               Sentenced to Nearly Four Years in Prison in Plot220-57       Filed
                                                                                to Supply Iran      05/28/21
                                                                                               with U.S.              Page
                                                                                                         Military Aircraft    2 of 2| OPA | Department …
                                                                                                                           Components

      was sentenced to 56 months in prison, followed by three years of supervised release, a fine of $12,500 and forfeiture of
      $153,950, while Galaxy Aviation, which is now defunct, received a $400 special assessment.

      This case was investigated by ICE Homeland Security Investigations in Atlanta, FBI Atlanta Field Division and the
      Department of Commerce’s OEE.



      The prosecution is being handled by Assistant U.S. Attorneys Jennifer Kolman and Danial E. Bennett from the U.S.
      Attorney’s Office for the Middle District of Georgia and Trial Attorneys Ryan P. Fayhee and Brandon L. Van Grack from
      the Counterespionage Section of the Justice Department’s National Security Division.


      Component(s):
      National Security Division (NSD)

      Press Release Number:
      11-1412

                                                                                                                      Updated September 15, 2014




https://www.justice.gov/opa/pr/georgia-man-sentenced-nearly-four-years-prison-plot-supply-iran-us-military-aircraft                                  2/2
